Citation Nr: 1537349	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  13-03 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration
National Cemetery Scheduling Office in St. Louis, Missouri


THE ISSUE

Entitlement to burial in a Department of Veterans Affairs national cemetery.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The service member participated in the United Stated Marine Corps Reserves (USMCR) from September 1956 to September 1962.  He served on active duty for training (ACDUTRA) and had inactive duty, with no periods of full time service in the Armed Forces other than for active duty training.  The Appellant is the adult daughter of the Veteran.  The service member died November 19, 2012.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision of the Department of Veterans Affairs (VA) National Cemetery Administration.  The appellant testified before the undersigned in September 2014.  A hearing transcript is associated with the file.


FINDINGS OF FACT

1.  The service member had ACDUTRA and inactive duty in the USMCR from September 1956 to September 1962.

2.  The service member had no periods of full time service in the Armed Forces other than for ACDUTRA.

3.  The service member died November [redacted], 2012 and, at the time of his death, he was not service connected for disability nor did he have a pending service connection claim.



CONCLUSION OF LAW

The criteria for basic eligibility for burial of the former service member's remains in a VA national cemetery have not been met.  38 U.S.C.A. § 2402 (West 2014); 38 C.F.R. §§ 101, 3.6, 38.620 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

In this case, the claim lacks legal merit.  Thus, as the law, and not the facts, is dispositive of the claim, the specific duties to notify and assist imposed by VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Eligibility for Burial in VA National Cemetery

The appellant argues that her father a former service member in the USMCR is entitled to burial in a VA national cemetery because he accrued sufficient ACDUTRA points toward active duty to qualify him for burial.  See Board Transcript (September 2014).  The Veteran suggests that the Veteran engage in work with the Federal Bureau of Investigations (FBI) that counted toward his active duty points, which is not reflected in the National Personnel Records Center documents concerning her father's service.


Legal Criteria

Any person classified as a "veteran" is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402 (West 2002); 38 C.F.R. § 38.620(a).   The service member in question must have active military service and have been released from such service under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 38.620(a) (2014).

A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty (AD); (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).

The minimum period of active duty provisions of 38 U.S.C.A. § 5303A and 38 C.F.R. § 3.12a are not applicable here as the service member did not originally enlists in a regular component of the Armed Forces after September 7, 1980, or otherwise enter as a non-enlisted person on active duty after October 16, 1981.  See 38 U.S.C.A. § 5303A; 38 C.F.R. § 3.12a.

Facts and Analysis

The service member had ACDUTRA and inactive duty in the USMCR from September 1956 to September 1962.  He had no periods of full time service in the Armed Forces other than for active duty training.  The service member died November 19, 2012.  See Reserve Retirement Credit Report and Letter dated January 2013 from the Records from the National Personnel Record Center, National Archives (received September 2014). 

Having carefully reviewed the evidence of record, the service member is not entitled to burial in a VA national cemetery as a matter of law because he did not have qualifying service, that is, active duty service or ACDUTRA/INACDUTRA during which he became disabled or died from a disease or injury incurred in the line of duty.  38 C.F.R. § 3.6 (2014).  Moreover, at the time of his death, the service member was not service connected for disability nor did he have a pending service connection claim.  Accordingly, the service member does meet the requirement for status as a "veteran" and, therefore, is not eligible for burial in a VA national cemetary  38 U.S.C.A. § 2402 (West 2014); 38 C.F.R. §§ 101, 3.6, 38.620 (2014).

While the Board is sympathetic to the appellant's claim and no way wishes to diminish the service member's service, the law is dispositive and the claim must be denied based upon a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Board has considered the appellant's argument that the service member had accrued enough retirement points towards active duty to qualify for burial in a national cemetery.  However, the Board finds no exception to the provisions discussed based on a reservists accrual of active duty point.  Also, to the extent that she seeks information from the FBI concerning active duty as a reservist with the FBI, the Board finds that this would not yield information in support of the claim since accrual of active duty points as a reservist is not a means to establish a person's status as a "veteran" under the applicable laws and regulation.

Also, to the extent that the appellant argues that an accrual of ACDUTRA points towards active duty retirement points should be considered the equivalent of active duty service as described in the applicable laws and regulations, the Board finds that this interpretation is not borne out by the law on this matter, and that the Board is without authority to grant the benefit sought on an equitable basis.  As no statutory or regulatory exceptions to the rules governing eligibility for burial in a VA cemetery as sought by the appellant is present here, there is no legal basis to grant the appeal.


ORDER

As eligibility for burial is not shown, entitlement to burial of the former service member's remains in a VA national cemetery is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


